SUMMARY ORDER
At a stated term of the United States Court of Appeals for the Second Circuit, held at the Thurgood Marshall United States Courthouse, at Foley Square, in the City of New York, on the 23rd day of September, two thousand and five.
UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the order of the District Court be and it hereby is AFFIRMED.
Plaintiff pro se Tommy Walker appeals from a judgment, entered March 25, 2004, dismissing his 42 U.S.C. § 1983 action after a bench trial held before Magistrate Judge Gustave J. DiBianco. The District Court denied plaintiffs claims that (1) the search of his girlfriend’s apartment on November 18, 1988 was conducted in violation of plaintiffs Fourth Amendment rights; and (2) the statements plaintiff made later that day while in police custody were coerced in violation of his Fifth Amendment rights.
We have reviewed the Magistrate Judge’s findings of fact and conclusions of law, and considered all of plaintiffs arguments on appeal and find each of them to be without merit. Accordingly, the judgment of the District Court is hereby AFFIRMED.